IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs May 21, 2008

      JABARI ISSA MANDELA a/k/a JOHN H. WOODEN v. HOWARD
                      CARLTON, WARDEN

                     Appeal from the Criminal Court for Johnson County
                              No. 5149 Lynn W. Brown, Judge



                                  No. E2007-02350-CCA-R3-HC


Petitioner, Jabari Issa Mandella, also known as John H. Wooden, sought habeas corpus relief from
his sentences for second-degree burglary, aggravated rape, aggravated assault, and aggravated sexual
battery. The petition alleged that the consecutive sentences imposed by the trial court were in direct
contravention of statute and that the trial court failed to state specific reasons for the imposition of
consecutive sentencing, rendering the judgments against him void. The habeas corpus court
determined that nothing in the petition would support a finding that Petitioner’s convictions were
void or that his sentence had expired. On appeal, Petitioner challenges the judgment of the habeas
corpus court. After a review of the denial of habeas corpus relief, we affirm the judgment of the
habeas corpus court.


     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

JERRY L. SMITH , J., delivered the opinion of the court, in which THOMAS T. WOODALL and JOHN
EVERETT WILLIAMS, JJ., joined.

Jabari Issa Mandela a/k/a John H. Wooden, Pro Se, Mountain City, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney General;
and Joe Crumley, District Attorney General, Assistant District Attorney General, for the appellee,
State of Tennessee.

                                              OPINION


                                   FACTUAL BACKGROUND

         Petitioner was indicted by the Davidson County Grand Jury in an eighteen count indictment.
 State v. Wooden, 658 S.W.2d 553, 557 (Tenn. Crim. App. 1983). He was tried on ten counts, which
involved six victims. After a jury trial, Petitioner was found guilty on four counts involving three
victims and not guilty on five counts, and the jury was not able to reach a verdict on one count. The
facts that supported the underlying convictions are not readily apparent from the record on appeal
or the prior opinions by this Court. At most, we know the offenses for which Petitioner was tried
had a similar modus operandi:

       Each of the victims was a young, white female who lived in an apartment complex
       and was alone at the time of the offense. In each case the attacker would be in the
       apartment when the victim arrived or would enter shortly after the victim entered the
       apartment. The attacker would cover the head of the victim or force her to turn her
       back so she could not see him. The attacker would force the victim to submit to
       cunnilingus and then force her to submit to vaginal intercourse. He would then
       demand that the victim rub his nipples as he performed vaginal intercourse. The
       offenses occurred from June of 1980 until January 1982. Each of the crimes occurred
       in apartment complexes which were in close geographic proximity.

Id. at 557-58. Petitioner appealed his convictions to this Court. This Court affirmed the judgments
of the trial court. Id. at 556. Subsequently, Petitioner sought post-conviction relief on several
occasions. See Wooden v. State, 898 S.W.2d 752 (Tenn. Crim. App. 1994); Jabari Issa Mandela,
a/k/a John Henry Wooden v. State, No. 01C01-9610-CR-00459, 1998 WL 511133 (Tenn. Crim.
App., at Nashville, Aug. 20, 1998), perm. app. denied, (Tenn. Mar. 22, 1999); State v. John Henry
Wooden, No. 86-74-III, 1986 WL 13044 (Tenn. Crim. App., at Nashville, Nov. 19, 1986), perm. app.
denied, (Tenn. Feb. 17, 1987); John Henry Wooden v. State, No. 85-290-III, 1986 WL 10890 (Tenn.
Crim. App., at Nashville, Oct. 3, 1986), perm. app. denied, (Tenn. Jan. 5, 1987).

        On August 21, 2007, Petitioner filed a petition for writ of habeas corpus in Johnson County.
In the petition, Petitioner argued that the consecutive sentences imposed by the trial court were in
“direct contravention of Tennessee Code Annotated § 40-20-111(a)” and Rule 32(c)(1) of the
Tennessee Rules of Criminal Procedure because the trial court failed to state in the judgment the
“specific reasons” for imposing consecutive sentencing. The State filed a motion to dismiss the
petition. On October 1, 2007, the habeas corpus court entered an “Order of Dismissal” in which it
found that nothing in the petition “would support a finding . . . that petitioners’ [sic] conviction is
void or that his sentence has expired.” Petitioner filed a response in opposition to the State’s motion
to dismiss. The habeas corpus court dismissed Petitioner’s response to the State’s motion to dismiss
because it contained no verified facts and failed to state a colorable claim for relief. The habeas
corpus court entered an additional “Order of Dismissal” on November 2, 2007, denying and
dismissing the petition for habeas corpus relief. Petitioner filed a timely notice of appeal.

                                               Analysis

         On appeal, Petitioner complains that the “habeas corpus court erred in concluding that
Petitioner does not qualify for habeas corpus relief upon finding that his conviction is not void or
that his sentence has not expired.” Specifically, Petitioner argues that the imposition of consecutive
sentences in his case is contrary to Tennessee Code Annotated section 40-20-111(a) because the trial


                                                 -2-
court failed to state the reasons on the record for the imposition of consecutive sentencing. The State
counters, contending that even if true, Petitioner’s claim would merely render the judgments
voidable, not void.

        The determination of whether to grant habeas corpus relief is a question of law. See Hickman
v. State, 153 S.W.3d 16, 19 (Tenn. 2004). As such, we will review the habeas corpus court’s
findings de novo without a presumption of correctness. Id. Moreover, it is the petitioner’s burden
to demonstrate, by a preponderance of the evidence, “that the sentence is void or that the
confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

        Article I, section 15 of the Tennessee Constitution guarantees an accused the right to seek
habeas corpus relief. See Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A writ of habeas corpus
is available only when it appears on the face of the judgment or the record that the convicting court
was without jurisdiction to convict or sentence the defendant or that the defendant is still imprisoned
despite the expiration of his sentence. Archer v. State, 851 S.W .2d 157, 164 (Tenn. 1993); Potts
v. State, 833 S.W.2d 60, 62 (Tenn. 1992). In other words, habeas corpus relief may be sought only
when the judgment is void, not merely voidable. See Taylor, 995 S.W.2d at 83. “A void judgment
‘is one in which the judgment is facially invalid because the court lacked jurisdiction or authority
to render the judgment or because the defendant’s sentence has expired.’ We have recognized that
a sentence imposed in direct contravention of a statute, for example, is void and illegal.” Stephenson
v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000) (quoting Taylor, 955 S.W.2d at 83).

       However, if after a review of the habeas petitioner’s filings the habeas corpus court
determines that the petitioner would not be entitled to relief, then the petition may be summarily
dismissed. T.C.A. § 29-21-109; State ex rel. Byrd v. Bomar, 381 S.W.2d 280 (Tenn. 1964). Further,
a habeas corpus court may summarily dismiss a petition for writ of habeas corpus without the
appointment of a lawyer and without an evidentiary hearing if there is nothing on the face of the
judgment to indicate that the convictions addressed therein are void. Passarella v. State, 891 S.W.2d
619, 627 (Tenn. Crim. App. 1994), superceded by statute as stated in State v. Steven S. Newman, No.
02C01-9707-CC-00266, 1998 WL 104492, at *1 n. 2 (Tenn. Crim. App., at Jackson, Mar. 11, 1998).

        The procedural requirements for habeas corpus relief are mandatory and must be scrupulously
followed. Summers v. State, 212 S.W.3d 251, 260 (Tenn. 2007); Hickman, 153 S.W.3d at 19-20;
Archer, 851 S.W.2d at 165. A habeas corpus court “properly may choose to summarily dismiss a
petition for failing to comply with the statutory procedural requirements.” Summers, 212 S.W.3d
at 260; See also Hickman, 153 S.W.3d at 21.

       Here, Petitioner claims that the trial court failed to state on the record its reasons for the
imposition of consecutive sentencing in violation of Tennessee Code Annotated section 40-20-111(a)
and Tennessee Rule of Criminal Procedure 32(c)(1). Tennessee Code Annotated section 40-20-
111(a) provides:




                                                 -3-
       When any person has been convicted of two (2) or more offenses, judgment shall be
       rendered on each conviction after the first conviction; provided that the terms of
       imprisonment to which the convicted person is sentenced shall run concurrently or
       cumulatively in the discretion of the trial judge. The exercise of the discretion of the
       trial judge shall be reviewable by the supreme court on appeal.

Tennessee Rule of Criminal Procedure 32(c)(1) provides:

       If the defendant pleads guilty or is convicted in one trial of more than one offense,
       the trial judge shall determine whether the sentences will be served concurrently or
       consecutively. The order shall specify the reasons for this decision and is reviewable
       on appeal. Unless it affirmatively appears that the sentences are consecutive, they are
       deemed to be concurrent.

       Petitioner also cites to Gray v. State, 538 S.W.2d 391, 393 (Tenn. 1976), to support his claim.
In Gray, the Tennessee Supreme Court established the procedure for determining whether a trial
court had abused its discretion in ordering consecutive sentences pursuant to the prior version of
Tennessee Code Annotated section 40-20-111(a). The court made it plain that trial courts should
place on the record the reasons for the imposition of consecutive sentencing. Gray, 538 S.W.2d at
393. The language in Gray was later codified in Tennessee Code Annotated section 40-35-115. See
T.C.A. § 40-35-115, Sentencing Comm’n Cmts. However, the Tennessee Supreme Court has held
that when a judgment is silent regarding whether the sentences are to run consecutively or
concurrently, the judgement is, at most, voidable. Hogan v. Mills, 168 S.W.3d 753, 757 (Tenn.
2005).

        In support of his petition, Petitioner attached the judgment forms for his convictions. They
indicate that his sentences are to be served consecutively. In addition, Petitioner attached portions
of the trial transcript. In one portion of the transcript, the trial court pronounces Petitioner’s
sentences, without giving a reason for ordering consecutive sentencing. In another portion, the trial
court denies Petitioner’s motion for new trial and again reiterates that the sentences are to run
consecutively. Petitioner does not claim that the trial court did not have jurisdiction or authority to
order consecutive sentencing, merely that the trial court failed to state its reasons for doing so. For
an illegal sentence claim to support a claim for habeas corpus relief, however, the illegality of the
sentence must be egregious to the point of voidness. Cox v. State, 53 S.W.3d 287, 292 (Tenn. Crim.
App. 2001). An “illegal” sentence equates to a “jurisdictional defect.” McLaney v. Bell, 59 S.W.3d
90, 92 (Tenn. 2001). Moreover, habeas corpus relief is not available for claims that the enhancement
of the sentences was not proper or that they are excessive. See James Oliver Ross v. State, No.
W2003-00843-CCA-R3-HC, 2003 WL 23100816, at *1 (Tenn. Crim. App., at Jackson, Dec.31,
2003); see also Robert A. Payne v. Howard Carlton, Jr., No. E2006-02148-CCA-R3-HC, 2007 WL
969152, at *4 (Tenn. Crim. App., at Knoxville, Apr. 2, 2007), perm. app. denied, (Tenn. Sept. 24,
2007). Petitioner does not claim that there is a jurisdictional defect in regard to his convictions. In
other words, Petitioner’s claim, therefore, would merely render the judgments voidable. Petitioner



                                                 -4-
failed to state a colorable claim for habeas relief. The habeas corpus court properly dismissed the
petition for habeas corpus relief.

                                           Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.




                                             ___________________________________
                                             JERRY L. SMITH, JUDGE




                                                -5-